Rhodes, C. J.,
delivered the opinion of the Court :
The plaintiff alleges that he has the right to use the waters of a certain zanja, running through his lands, for the purpose of irrigating his lands, and for domestic purposes, etc.; that the defendants threaten to construct a sewer in certain streets of Los Angeles, and connect it with the zanja, so as to discharge into the zanja the filth and refuse matter flowing from the residences on those streets, and the gas works of the city, whereby the waters of the zanja will be rendered unfit for domestic purposes, or for the purpose of irrigation, and that the injury will be irreparable. The affidavits filed on behalf of the defendants, in response to the order to show cause why an injunction should not be granted, deny that the plaintiff has any right to the use of the waters of the zanja, except as the same may be sold to him by the City of Los Angeles; that the city has the entire control of the zanja and the waters flowing therein; that the water is sold only for irrigation; that it is unfit for domestic purposes ; that the water and substances that would flow through the sewer into the zanja would not injure the Avaters of the zanja for irrigation; that the apprehended injury to the water *511for domestic purposes would not be irreparable, as the plaintiff can, for a small sum, supply himself with pure water.
As all the equities of the complaint are denied by the affidavits, we cannot say that there was an abuse of discretion, on the part of the Court, in denying the plaintiff’s motion for a temporary injunction.
Order affirmed.